Citation Nr: 0902632	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
December 4, 2007.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) from 
December 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to June 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD and 
assigned a 30 percent disability rating effective February 
16, 2005.  

As support of his claim, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in July 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  At the time of the hearing, the veteran submitted 
additional evidence.  The submission of such evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. § 
20.1304(c) (2008).

A rating decision issued in April 2008 increased the 
disability rating for PTSD to 50 percent, effective December 
4, 2007.  Inasmuch as a higher evaluation is potentially 
available and as the rating was already in appellate status, 
the Board will consider entitlement to a higher initial 
rating for PTSD for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to December 4, 2007, the veteran's service-
connected PTSD has been shown to be manifested by such as 
symptoms as hypervigilance to noise, depression, obsessive 
preoccupation with grooming and personal hygiene, sleep 
disturbance and impairment, intrusive memories of war trauma, 
emotional detachment, somewhat impulsive and impaired 
judgment, social isolation, and Global Assessment of 
Functioning (GAF) scores attributable to PTSD of 55 and 60.  
The veteran's PTSD demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but does not demonstrate occupational and social 
impairment with reduced reliability and productivity.

2.  Since December 4, 2007, the veteran's service-connected 
PTSD has been shown to be manifested by such as symptoms as 
physiological responses triggered by helicopter sounds, 
explosions, loud noises, and firecrackers on the Fourth of 
July; hypervigilance; difficulty maintaining close 
relationships; constant social isolation; daily intrusive 
thoughts and flashbacks of his war experiences; social 
detachment; depression; lack of attendance to basic hygiene; 
avoidance of crowds; sleep disturbance; loss of work days due 
to PTSD symptoms; poor concentration; nightmares of his war 
experiences; brief dissociative episodes; feelings of 
hopelessness; emotional detachment; strained marriage; 
irritability; angry outbursts; and a Global Assessment of 
Functioning (GAF) score of 41.  The veteran's PTSD 
demonstrates occupational and social impairment with 
deficiencies in most areas, but does not demonstrate total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2007, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  Since December 4, 2007, the criteria are met for an 
initial disability rating of 70 percent, but no greater, for 
PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in March 2005 
and September 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the veteran about the information and evidence 
the VA would seek to provide, and (3) informing the veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board also notes that the PTSD claim at issue stems from 
an initial rating assignment.  In this regard, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess, supra, and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in February 2007, with subsequent 
readjudication of his claim in April 2008.  The veteran also 
was provided with VA examinations in September 2005 and March 
2008 in connection with his claim.  Moreover, the veteran has 
submitted several lay statement, both personal and from his 
family members, treating physicians, and fellow soldiers.  
Thus, the presumption of prejudice has been rebutted.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs).  The veteran and 
his representative also submitted several statements and 
private treatment records as support of his claim.  Further, 
the VA has provided the veteran with two VA examinations, 
dated in September 2005 and March 2008, in connection with 
his claim.  Additionally, the veteran was afforded an 
opportunity to present testimony at a Travel Board hearing in 
July 2008, at which time he submitted additional evidence for 
consideration.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection on February 16, 2005, until the present.  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating beyond 
what the RO has already done.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In this case, prior to December 4, 2007, the veteran's 
service-connected PTSD was rated as 30 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  As of 
December 4, 2007, when a statement by a VA treating therapist 
was submitted indicating worsening of the veteran's PTSD, the 
disability rating was increased to 50 percent under the same 
diagnostic code.  Id.      

With regard to the appeal period prior to December 4, 2007, a 
review of the evidence reveals no treatment for his PTSD 
during this period, although the veteran received a private 
psychological evaluation in June 2005 and a VA psychiatric 
examination in September 2005.  Both the private evaluation 
report dated in June 2005 and the VA examination report dated 
in September 2005 indicate that the veteran displayed PTSD 
symptoms of hypervigilance to noice, depression, obsessive 
preoccupation with grooming and personal hygiene, sleep 
disturbance and impairment, intrusive memories of war trauma, 
emotional detachment, somewhat impulsive and impaired 
judgment, and social isolation.  However, he reported a good 
relationship with his wife of 35 years and with his five 
children.  At the time of the examinations, he had been self-
employed as a contractor for 15 years.  Moreover, although he 
indicated avoidance of crowds and social situations, he also 
reported having a small circle of close friends.  He also was 
oriented, his speech was normal, and his thoughts were goal-
directed.  There was no evidence of thought disorder or 
delusions, and he denied hallucinations, both visual and 
auditory.  There was also no evidence of manic symptoms or 
psychosis.  The veteran denied having suicidal or homicidal 
ideations.  See private evaluation report dated in June 2005 
and VA examination report dated in September 2005.  At the 
time of the June 2005 private evaluation, the veteran had a 
GAF score of 55, an indication of moderate symptoms.  At the 
time of the September 2005 VA examination, he had a GAF score 
of 60, which also represents moderate symptoms.  Thus, the 
Board finds that an evaluation beyond 30 percent for the 
veteran's PTSD for the appeal period prior to December 4, 
2007 is not warranted.  38 C.F.R. § 4.7.  Under Diagnostic 
Code 9411, the evidence of record during this time period 
does not reflect symptoms that indicate occupational and 
social impairment with reduced reliability and productivity; 
thus, a 50 percent disability rating for this time period is 
not warranted. 
  
As of December 4, 2007, the evidence of record reflects that 
the veteran had begun  to receive treatment for his PTSD at a 
VA facility (VAMC) in May 2007.  A December 2007 statement 
provided by his VA treating therapist indicated symptoms of 
physiological responses triggered by helicopter sounds, 
explosions, loud noises, and firecrackers on the Fourth of 
July; hypervigilance; an exaggerated startle response; 
difficulty maintaining close relationships; isolation; 
intrusive thoughts and flashbacks of his war experiences; 
social detachment; depression.  The VA counselor indicated 
that the veteran's PTSD symptoms were in the severe range.  
See statement from VA counselor dated in December 2007.  

In March 2008, the veteran was provided with another VA 
examination to determine the severity of his PTSD.  At that 
time, the veteran indicated that he does not attend to basic 
hygiene, that he has dropped his exercise routine, that he 
has no hobbies, and that he avoids crowds and rarely goes 
out.  He also described symptoms of sleep disturbance, loss 
of about seven to ten work days each month due to PTSD, poor 
concentration, nightmares of his war experiences, daily 
intrusive thoughts and memories of combat trauma, 
dissociative episodes, depression, feelings of hopelessness, 
and emotional detachment.  His marriage is strained due to 
his feelings of detachment and reduced sexual interest.  
Although he remains self-employed, he loses work due to an 
inability to concentrate and complete necessary paperwork for 
his job.  The VA examiner indicated that the veteran was 
"barely hanging on" concerning his employment.  He also is 
irritable and has angry outbursts.  He is also hypervigilant 
such that he repeatedly checks doors at home, and 
occasionally returns home after leaving to recheck the doors.  
He also patrols the house at night and repeatedly checks the 
locks and alarm, and startles in reaction to loud noises.  At 
the time, his GAF score was 41, an indication of serious 
symptoms.  See VA examination report dated in March 2008.  
Thus, the Board finds that the evidence of record is 
consistent with a higher 70 percent rating.  38 C.F.R. § 4.7.  
That is, overall, the evidence demonstrates occupational and 
social impairment with deficiencies in most areas.  A 
significant number of the symptoms required for a higher 70 
percent rating are also present.   

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  In this regard, 
the March 2008 VA examiner noted that there was no evidence 
of impairment in thought process or communication, of 
hallucinations, of delusions, or of homicidal ideations.  
There also was no evidence of grossly inappropriate behavior, 
danger to self or others, disorientation, memory loss of 
names of close relatives, own occupation, or own name, or 
persistent hallucinations or delusions.  Moreover, the 
veteran still lives on his own, cares for himself, and is 
self-employed.  Thus, because there is no total social 
impairment, a 100 percent rating is not warranted. 

In summary, the Board finds that for the period since 
December 4, 2007, the evidence supports a higher 70 percent 
disability rating, but no greater, for his PTSD under 
Diagnostic Code 9411.  38 C.F.R. § 4.3.  

Finally, the Board adds that the 70 percent rating it has 
assigned for the veteran's PTSD is effective within the time 
period previously established by the RO.  Since there have 
been no occasions within the effective dates mentioned when 
the veteran's disability has been more severe than 30 and 70 
percent, there is no basis to further "stage" his ratings for 
his disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, although the Board acknowledges that veteran's 
disability has some impact on his employment, it finds no 
evidence that the veteran's disability markedly interferes 
with his ability to work above and beyond that contemplated 
by his separate schedular ratings.  See 38 C.F.R. § 4.1 
(indicating that generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  


ORDER

Prior to December 4, 2007, entitlement to an initial 
disability rating in excess of 30 percent for PTSD is denied.

As of December 4, 2007, an initial disability rating of 70 
percent for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


